Citation Nr: 1618343	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  07-38 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to a compensable rating for ganglion cyst of the right (major) wrist.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active military duty from August 1997 to December 1998.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, the Veteran was granted a temporary total rating under 38 C.F.R. § 4.30 for ganglion cyst of the right wrist from June 6 to July 30, 2006, for convalescence following surgery.  Hence, that period is not for consideration by the Board in this appeal and the issue has been restyled as noted on the title page of this decision.

In July 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Virtual VA contains duplicative documents.

The issues of entitlement to service connection for left ankle, right ankle, left shoulder, neck and back disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  No right knee disability was present during the appeal period.

2.  For the entire appeal period, service-connected ganglion cyst on the right wrist has not been not productive of palmar flexion limited in line with the forearm, dorsiflexion less than 15 degrees, ankylosis of the wrist, an unstable or painful scar, or any other significant symptoms or functional impairment.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a compensable evaluation for ganglion cyst on the right wrist have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5215, § 4.118, Diagnostic Code 7819 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By correspondence dated in June 2006 and July 2006, the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  Notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits was included as well.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Complete VCAA notice was completed prior to the initial RO adjudication of the claim in April 2007.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records (STRs), has been completed.  As directed by the 2011 Board remand, outstanding VA treatment records were obtained in 2015.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination to determine the existence and etiology of his claimed right knee disorder.  The Board finds that the January 2013 examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the Board's 2011 remand directive, the Veteran was scheduled for VA wrist examinations in February and August 2015; however, the Veteran failed to appear.  The September 2015 supplemental statement of the case (SSOC) notes the Veteran's failure to attend the examinations, the consequences of failing to report for a scheduled VA examination, and that his claim could be denied if he did not comply with efforts to obtain an examination.  See 38 C.F.R. § 3.655 (2015).  Moreover, the Board notes that no mail to the Veteran was returned as undeliverable.  Neither the Veteran nor his representative has provided any reason for the Veteran's failure to report for the examinations.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide the claim without the benefit of the VA examination as ordered in the Board's remand.  See 38 C.F.R. § 3.655(b).

Discussion of the Veteran's July 2010 hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues as listed above were identified at the hearing.  Information was elicited from the Veteran concerning the existence and etiology of his knee disorder, and the severity of his right wrist disability.  In response to this testimony, the claim was remanded for additional development.

This case was before the Board in August 2011 and was remanded for additional development.  For the increased rating claim, the Board directed an updated examination be obtained.  As noted above, the AOJ attempted to do so.  Additionally, the AOJ obtained VA medical records as directed.  Finally, regarding the knee disorder, the Board directed the examiner to conduct diagnostic testing to determine if there was a right knee disorder.  X-ray testing was conducted.  The Board thus finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran claims that he began experiencing right knee pain in service, most likely due to PT, and was treated for these complaints in service.  He also claims that this pain still persists today.  See April 2006 and June 2007 written statements from the Veteran, June 2008 statements from the Veteran's pastor, mother and B.J, and January 2013 VA examination report.

A June 1997 enlistment Report of Medical History notes that the Veteran denied any swollen or painful joints, and reported his present health as "good."  The Veteran's STRs note that the Veteran was seen on several occasions with complaints of knee pain.  He denied any history of trauma to this joint.  There were assessments of patellofemoral pain syndrome (PFPS) and retropatellar pain syndrome (RPS).  A September 1998 Report of Medical History notes complaints of "bad" knees.  The Veteran reported being on medication because he was in so much pain.  A September 1998 separation physical examination notes complaints of knee pain.  Examination revealed several disabilities; however, no right knee disability was diagnosed.  

Post-service VA examination reports and outpatient treatment records show that the Veteran has been seen for various complaints, including right knee pain.  Examination, including on VA General Medical Examination in April 1999, revealed no tenderness to palpation, limitation of motion, weakness, instability, or neurological abnormality associated with the right knee.  Bone scan was negative.  The examiner found there was a normal knee examination.  November 2004, January 2006 and June 2007 VA X-ray studies of the right knee were negative.  

A January 2013 VA examination notes the Veteran's complaints of right knee pain since service.  He reported that his right knee pain was worse now, and included burning and numbness.  The examiner noted the in-service notations of PFPS and RPS.  Examination revealed no muscle atrophy, instability, neurological abnormalities, or limitation of motion of the right knee.  After reviewing the claims file and examining the Veteran, the examiner opined that the right knee condition was not related to treatments during the service, noting the multiple normal examinations of the knee with repeat normal bone scan, normal x-ray reports, full range of motion, and an otherwise normal physical examination. 

Although the Veteran has complained of right knee pain, as noted above, there is no underlying disability.  The examiner noted the assessments during service, but found that since that time, there is no support in the record, or upon his own examination, for a right knee diagnosis.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

With respect to whether the Veteran's own statements and other lay statements can establish a current disability, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on, either contemporaneously or at a later time.  Rather, there is a finding that there is no diagnosis.  Indeed, while the Veteran and other lay persons are competent to report experiencing pain, they lack the requisite medical training, expertise, or credentials needed to render a diagnosis.  Such a question is complex, and requires knowledge of the muscular, skeletal and other systems, as well as training in conducting and understanding tests that demonstrate the presence of a disability or injury.  The Veteran does not have this training, education or skillset, so he is not competent to diagnose a right knee disability.  Moreover, despite his past history of experiencing right knee pain, physical examination has disclosed no disability to account for his complaints of pain. A current disability has not been established either through the clinical record or the lay evidence. As such, the claim must fail.

In sum, the record does not show the Veteran has had diagnosed right knee disorder at any time during the period under review.  See McClain, 21 Vet. App. at 321.  Therefore, this claim must be denied.

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Veteran's ganglion cyst of the right wrist is currently rated under Diagnostic Codes 7819-5215.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional Diagnostic Code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Codes 7819-5215 reflects that the Veteran's right wrist disability is rated as a benign skin neoplasm under Diagnostic Code 7819 and that the rating assigned is based on limitation of motion of the wrist under Diagnostic Code 5215. 

Under Diagnostic Code 7819, a benign skin neoplasm is rated as disfigurement the head, face, or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819.  In the current case, the disability being evaluated is on the right wrist so Diagnostic Code 7800 cannot be applied as this pertains to scars of the head, face and neck. 

Revised provisions for evaluating the skin were enacted in October 23, 2008 and these provisions are only applicable to claims received on or after that date. Because the Veteran filed an informal claim prior to that date, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to October 23, 2008).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling. 

Diagnostic Code 7802 rates scars other than the head, face, or neck that are superficial and do not cause limitation of motion and provides for a maximum 10 percent rating where they are 144 square inches or greater. 

Diagnostic Code 7804 rates scars which are unstable or painful.  One or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part. 

Under Diagnostic Code 5215, a 10 percent rating is warranted for the major extremity (the Veteran is right handed) if palmar flexion is limited in line with the forearm or if dorsiflexion is less than 15 degrees.  This is the maximum schedular rating for limitation of wrist motion available under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A higher rating under Diagnostic Code 5214 requires ankylosis.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Historically, STRs show that the Veteran was treated for complaints of right wrist pain diagnosed as ganglion cyst.  Following service, VA examination in April 1999 revealed a normal right wrist exam with no limitation of motion; bone scan revealed a small focus of increased tracer uptake noted in the ulnar aspect of the right wrist.  A June 1999 rating decision awarded service connection for ganglion cyst of the right wrist and assigned a noncompensable evaluation under Diagnostic Codes 5215-7819.  

In June 2006, the Veteran submitted the current increased rating claim, to include a temporary total rating following surgery.  VA treatment records show that the Veteran underwent excision of a dorsal ganglion cyst on June 6, 2006, and was given permission to return to work on June 7, 2006.  He was told to keep his right wrist in a surgical splint and not use his hand for one week.  Then, he would be able to use his wrist, with limitations, for three weeks while in a Velcro splint.  All restrictions would be lifted July 3, 2006, one month after surgery.

An April 2007 VA examination report notes the Veteran's history of removal of a ganglion cyst of the right wrist in June 2006, with good healing.  The Veteran denied complaints related to the surgical scar, which measured 4 centimeters in length, and 5 millimeters at the greatest width.  He also denied recurrence of the cyst.  On examination, the scar was not painful, and there was no adherence to underlying tissue.  The scar was of normal texture and was stable, with no elevation or depression of the surface.  The scar was superficial, not deep, and there was no associated inflammation, edema, or keloid formation.  There was very slight hyperpigmentation of the scar compared to surrounding skin.  There was no induration or inflexibility of the scar.  Examination also revealed no limited motion or limited function related to the scar.  Dorsiflexion of the right wrist was 70 out of 70 degrees; palmar flexion was 80 out of 80 degrees; radial motion was 20 out of 20 degrees; and ulnar motion was 45 out of 45 degrees.  There was no pain noted, and there was no change in motion or function with three repetitions of motion.  The diagnosis was ganglion cyst excision with superficial, asymptomatic scar.

In an April 2007 rating decision, the RO granted a temporary evaluation of 100 percent effective June 5, 2006, based on surgical or other treatment necessitating convalescence.  A noncompensable evaluation was assigned from August 1, 2006.

VA treatment records show that the Veteran was seen in January 2010 and reported chronic right wrist pain from a recurring ganglion cyst.  No objective findings were noted.  He was seen again in January 2012 when he stated his belief that a ganglion cyst was reoccurring in his right wrist.   No objective findings were noted.

The Veteran failed to report for VA examinations in February 2015 and August 2015.

For the period of the appeal (exclusive of a period of temporary total rating from June 6 to July 30, 2006), the Veteran's service-connected right wrist disability is evaluated as 0 percent disabling.  Based on the foregoing evidence, the Board finds that a higher or separate evaluation is not warranted at any point during the appeal period.  Besides the Veteran's complaints of pain, the evidence does not support any objective symptomology for the right wrist.  At the time of the April 2007 VA examination, there was full range of motion of the right wrist, even when considering any additional functional loss, to include the Veteran's reports of pain.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Additionally, the scar diagnostic codes do not provide for a higher or separate evaluation.   2007 VA examiner found the scar was 4 centimeters by 5 millimeters, thus it was not 6 square inches and does not exceed 144 square inches.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2015).  The examiner also found the scar was stable and not painful.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2015).  

The Board again notes that the Veteran was provided additional opportunities to undergo a VA examination in 2015, but he did not comply with the examination request.  As the evidence does not support a higher or separate schedular rating for the right wrist, the Board finds that entitlement to a compensable rating is not warranted at any point in the appeal period.   

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered referral for extra-schedular consideration.  However, in this case, the Board finds that the record does not show that the right wrist disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right wrist disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Here, the Veteran has pain without functional loss.  As discussed above, there are higher evaluations available that address painful scar, painful motion, and limited motion, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.  Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected right wrist under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As the evidence of record does not raise the issue, the Board does not address the issue of extra-schedular consideration based on the collective effect of multiple service-connected disabilities.  See Yancy v. McDonald, No. 14-3390 (Vet. Ct. App. Feb. 26, 2016); but see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (noting that a veteran may be entitled to extra-schedular consideration based on the combined effect of multiple disabilities). 


ORDER

Service connection for a right knee disorder is denied.

A compensable rating for ganglion cyst of the right (major) wrist is denied.


REMAND

In August 2011, the Board remanded the Veteran's remaining claims of entitlement to service connection for right ankle, left ankle, neck, back and left shoulder disabilities, in part, to obtain a VA medical opinion as to the existence and etiology of these claimed disabilities.  Unfortunately, they once again need to be returned for further development.

Ankles

The Veteran claims that he began experiencing bilateral ankle pain in service, most likely due to PT.  The Veteran's STRs note that the Veteran was seen on several occasions with complaints of ankle pain.  The Veteran was diagnosed with left ankle strain in March 1998 and "stress changes" in the ankles in April and May 1998.  A September 1998 Report of Medical History notes complaints of "bad" ankles.  The Veteran reported being on medication because he was in so much pain.  A September 1998 separation physical examination notes complaints of ankle pain.  Examination revealed several disabilities; however, no ankle disabilities were diagnosed.  

Following service, May 2010 X-ray studies of the ankles showed mild, generalized soft tissue swelling of both ankles, residual posttraumatic remodeling change of the left ankle and accessory ossicle versus old chip fracture involving the distal end of the medial malleolus of the right ankle.

The Veteran underwent a VA examination in January 2013.  The examiner notes the Veteran's complaints of ankle pain since service.  Examination revealed no muscle atrophy, instability, neurological abnormalities, or limitation of motion of the ankles.  The examiner opined that the Veteran's ankle disabilities are not related to treatments during the service, noting the multiple normal examinations, including x-ray reports.  As noted above, however, the facts show otherwise.  

The development of facts includes a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, VA adjudication regulations and guidelines provide that "if [an examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2015); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  In this regard, the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v, 21 Vet. App. at 321.  A remand for another VA opinion is necessary.

Left Shoulder

The Veteran underwent a VA examination in January 2013.  The examiner noted objective findings of disability, including limited abduction with pain and a positive empty can test, but then stated that the physical examination showed full range of motion with normal examination.  Another examination is needed on remand to resolve this discrepancy.


Neck

In the August 2011 remand, the Board noted that the Veteran had undergone a VA examination in October 2007.  The VA examiner provided an opinion that the Veteran's current neck disorder was not related to any treatment shown in service "because of his normal examination and the fact that there is a several year gap between when he left service and he was first seen by medical professionals" for neck pain.  The Board pointed out that no medical testing was conducted to confirm the normal examination, and prior treatment records show a diagnosis of neck disability, including a March 2002 private diagnosis of neck strain.  The Board also notes that an MRI study of the neck was recommended at service discharge.

Unfortunately, although the Veteran underwent another VA examination in January 2013, the examiner merely restated the opinion recorded in 2007, without any further elaboration or discussion.  For this reason, another opinion should be obtained on remand.

Back

Associated with the record at the time of the August 2011 Remand was an August 2007 opinion from Dr. K (the Veteran's treating VA physician), who stated that he had reviewed the Veteran's STRs and concluded that the Veteran's current back disability is at least as likely as not related to "continued" back problems noted throughout service.  The August 2011 Board remand requested that Dr. K provide supporting rationale for his opinion.  

On remand, the Veteran underwent a VA examination in January 2013 and the examiner opined that the Veteran's current back disability is not related to treatment shown in service "because his normal examination and the fact that there is a several year gap between when he left the service and when he was first seen by medical professionals regarding his . . . back pain."  The examiner further noted that the Veteran had been involved in motor vehicle accident and that his current back pain began approximately in 2000.  However, the VA examiner did not address the nexus opinion from Dr. K or the Veteran's lay statements that he has experienced back pain since service.  See October 2007 VA examination report and March 2008 Notice of Disagreement.  

Subsequently, Dr. K provided a statement in March 2013, wherein he stated that the reason for his positive nexus opinion was "Mild lumbar osteoarthritis on lumbar spine films."  No further rationale was provided.

Therefore, an addendum opinion to explicitly reconcile the etiology opinions of record and address the Veteran's lay statements is needed in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his ankle from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must state whether it is at least as likely as not (a probability of 50 percent or greater) that any ankle disability diagnosed during the period of this appeal, including those noted on May 2010 VA X-ray studies, had its onset in service or is otherwise causally related to service, to include the Veteran's ankle treatment during service. 

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of a left shoulder disorder from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  .  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran has had a left shoulder disability at any point during this appeal.  

Second, the examiner must provide an opinion as to whether this left shoulder disability was incurred in or otherwise related to the Veteran's active duty service.  In providing this opinion, the examiner must acknowledge and discuss the lay statements from the Veteran as to onset in service and the medical evidence of record.

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of neck and back disorders from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  .  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must do the following: 

a.  Review the Veteran's contentions that he has experienced back pain since service, as well as the prior VA opinions and the opinion provided by Dr. K in March 2013.  In order to reconcile the contradictory opinions, the physician must explicitly state that one is right and the other is wrong, and explain why this is so.  

b.  Review the Veteran's contentions that he has experienced neck pain since service, as well as the STRs, private medical evidence and VA medical evidence.  State whether the Veteran's neck disorder, to include the strain diagnosed in 2002, is related to his military service.

5.  Review the reports to ensure that each is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


